Citation Nr: 1633365	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for organic mental syndrome with posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 20 percent for degenerative joint and disc disease of the lumbosacral spine (residuals of a low back injury) for the period from November 25, 2007 to March 7, 2012.

3. Entitlement to a disability rating in excess of 40 percent for degenerative joint and disc disease of the lumbosacral spine (residuals of a low back injury) for the period from March 8, 2012.

4. Entitlement to a compensable disability rating for residuals of a traumatic brain injury (TBI) for the period prior to October 23, 2008, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).

5. Entitlement to a disability rating in excess of 10 percent for residuals of a TBI for the period from October 23, 2008, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.


REPRESENTATION

Appellant represented by:	Seth C. Berman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1992. 

Effective November 2007, the Veteran is in receipt of a total disability evaluation based on individual unemployability (TDIU).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2010 rating decisions issued by RO. 

In February 2013, the RO assigned a 70 percent rating for organic mental syndrome with PTSD effective from November 25, 2007 [the date of the Veteran's claim for an increased rating].  The RO also granted an increased 40 percent rating for the Veteran's degenerative joint and disc disease of the lumbosacral spine effective from March 8, 2012. As higher schedular ratings for the organic mental syndrome with PTSD and degenerative joint and disc disease of the lumbosacral spine are possible and the Veteran has not withdrawn the appeals, these claims remain before the Board on appeal. AB v. Brown, 6 Vet. App. 35   (1993).

The Veteran testified before the undersigned in a July 2013 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

With regard to the claim for an increased rating for residuals of a TBI, in the appealed August 2009 rating decision, the RO granted an increased 10 percent rating for the Veteran's residuals of a TBI now noted with headaches effective from December 21, 2006. In a February 2013 rating decision, the RO found clear and unmistakable error (CUE) with the previous grant of an increased 10 percent rating for the residuals of a TBI, to include headaches. The RO noted that diagnostic code 8045 in effect prior to October 2008 prevented the assignment of separate ratings for disabilities due to brain trauma. As a 70 percent rating for organic mental syndrome with PTSD (associated with residuals of TBI) was in effect, a separate 10 percent rating for the headaches associated with a TBI was not assignable. However, the rating criteria for evaluating residuals of head injuries was revised October 23, 2008, and allowed for separate evaluations for separate disabilities due head trauma. Accordingly, a separate 10 percent rating for headaches, residual of TBI was assigned effective from October 23, 2008. The issues on the title page, with regard to the claim for an increased rating for residuals of a TBI are characterized to reflect the regulation change.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously represented by Disabled American Veterans. See the August 2001 VA Form 21-22. However, in May 2016, the Veteran appointed Seth C. Berman, thereby revoking prior representation by the Disabled American Veterans. See the May 2016 VA Form 21-22a. It does not appear that the current representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claims certified on appeal. In order to comply with due process of the law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran's appointed representative (Seth C. Berman) an opportunity to review the Veteran's claims folder, and to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or any other evidence or argument in support of the Veteran's claims certified on appeal. All efforts made should be documented and incorporated into the electronic file. Notification of this action should be sent to the Veteran and documented in the electronic file.
 
Then, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




